0027-63-EPIEXX-00346252-1333004

                                  UNITED STATES BANKRUPTCY COURT
                                                    WESTERN DISTRICT OF NEW YORK


In re: CYNTHIA GREEN                                                                                     Case No.: 1321145

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
George M. Reiber, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 07/22/2013.
2) The plan was confirmed on 02/10/2014.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 08/13/2018.
6) Number of months from filing or conversion to last payment: 61.
7) Number of months case was pending: 65.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 3,585.00.
10) Amount of unsecured claims discharged without full payment: 145,432.40.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:           $31,661.00
        Less amount refunded to debtor:                        $803.00
 NET RECEIPTS:                                                                 $30,858.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                $3,362.00
        Court Costs:                                                                $.00
        Trustee Expenses and Compensation:                                    $2,415.02
        Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,777.02

 Attorney fees paid and disclosed by debtor:                  $38.00




 Scheduled Creditors:
Creditor                                                       Claim            Claim              Claim        Principal        Interest
Name                                         Class             Scheduled        Asserted           Allowed      Paid             Paid
ACS EDUCATION/BANK OF AMERICA                Unsecured          12,500.00             NA                NA            .00                 .00
AMERICAN TAX FUNDING                         Secured             6,500.00        6,356.08          6,356.08      6,356.08        2,683.29
AMERICREDIT FINANCIAL SERVICES               Secured            24,000.00      24,032.20                .00           .00                 .00
AMERICREDIT FINANCIAL SERVICES               Unsecured                   NA           NA                NA            .00                 .00
BANK OF AMERICA                              Unsecured                   NA           NA                NA            .00                 .00
BANK OF AMERICA/FIA CARD SERVICESUnsecured                               NA           NA                NA            .00                 .00
CAPITAL ONE                                  Unsecured                   NA           NA                NA            .00                 .00
CAPITAL ONE BANK                             Unsecured             288.00         227.93            227.93          15.78                 .00
CITIFINANCIAL                                Secured                     NA           NA                NA            .00                 .00
CITY OF ROCHESTER                            Secured               400.00         400.00            400.00         400.00           78.81
CITY OF ROCHESTER                            Unsecured                   NA       520.00            520.00          35.97                 .00
DEPT OF EDUCATION/NELNET                     Unsecured           7,594.00             NA                NA            .00                 .00
DEPT OF EDUCATION/NELNET                     Unsecured           5,661.00             NA                NA            .00                 .00
Page 1 of 4        Case 2-13-21145-PRW,                Doc 65, Filed 01/10/19, Entered 01/10/19 UST
                                                                                                07:50:24,
                                                                                                    Form 101-13-FR-S (9/1/2009)
                                                        Description: , Page 1 of 4
0027-63-EPIEXX-00346252-1333004

                                  UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF NEW YORK


In re: CYNTHIA GREEN                                                                        Case No.: 1321145

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                 Claim          Claim         Claim        Principal     Interest
Name                                  Class              Scheduled      Asserted      Allowed      Paid          Paid
DEPT OF EDUCATION/NELNET              Unsecured            5,530.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            5,500.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            5,046.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            4,007.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            3,628.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            3,500.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            3,388.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            2,670.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            2,250.00           NA           NA            .00          .00
DEPT OF EDUCATION/NELNET              Unsecured            1,008.00           NA           NA            .00          .00
ECMC                                  Unsecured                 NA       9,562.47     9,562.47       661.17           .00
EOS CCA                               Unsecured            1,524.00           NA           NA            .00          .00
EOS CCA - EOS                         Unsecured              155.00           NA           NA            .00          .00
EOS CCA - EOS                         Unsecured               85.00           NA           NA            .00          .00
EOS CCA - EOS                         Unsecured               85.00           NA           NA            .00          .00
EOS CCA - EOS                         Unsecured               65.00           NA           NA            .00          .00
EOS CCA - EOS                         Unsecured               65.00           NA           NA            .00          .00
EOS CCA - EOS                         Unsecured               65.00           NA           NA            .00          .00
EOS CCA - EOS                         Unsecured               57.00           NA           NA            .00          .00
FRONTIER TELEPHONE OF ROCH            Unsecured              438.00       438.55        438.55         30.40          .00
FRONTIER TELEPHONE OF ROCH            Unsecured                 NA            NA           NA            .00          .00
GLOBAL PAYMENTS                       Unsecured              150.00       150.00        150.00         10.41          .00
GLOBAL PAYMENTS                       Unsecured              150.00           NA           NA            .00          .00
INTERNAL REVENUE SERVICE              Priority                  NA       2,951.74     2,951.74      2,951.74          .00
JEFFERSON CAPITAL SYSTEMS, LLC        Unsecured                 NA       1,291.88     1,291.88         89.33          .00
JORDAN S KATZ, ESQ.                   Unsecured                 NA            .00          .00           .00          .00
NCO FINANCIAL                         Unsecured              143.00           NA           NA            .00          .00
NELNET INC                            Unsecured                 NA            NA           NA            .00          .00
NYS DEPT OF TAX & FINANCE             Priority                  NA       1,734.30          .00           .00          .00
NYS DEPT OF TAX & FINANCE             Unsecured                 NA            .00          .00           .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00

Page 2 of 4        Case 2-13-21145-PRW,          Doc 65, Filed 01/10/19, Entered 01/10/19 UST
                                                                                          07:50:24,
                                                                                              Form 101-13-FR-S (9/1/2009)
                                                  Description: , Page 2 of 4
0027-63-EPIEXX-00346252-1333004

                                  UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF NEW YORK


In re: CYNTHIA GREEN                                                                        Case No.: 1321145

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                 Claim          Claim         Claim        Principal     Interest
Name                                  Class              Scheduled      Asserted      Allowed      Paid          Paid
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PAYMENT CENTER                        Unsecured                 NA            NA           NA            .00          .00
PREMIERE CREDIT OF NORTH AMERICAUnsecured                  9,528.00           NA           NA            .00          .00
RJM ACQUISITIONS LLC                  Unsecured                 NA        187.66        187.66         13.03          .00
ROBERT COOK, ESQ.                     Priority                  NA            NA           NA            .00          .00
SECURITY CREDIT SYSTEMS               Unsecured              435.00           NA           NA            .00          .00
SN SERVICING CORPORATION              Unsecured                 NA            .00          .00           .00          .00
SOLOMON & SOLOMON, P.C.               Unsecured              172.00           NA           NA            .00          .00
SUMMIT FEDERAL CR UNION               Secured              5,950.00      6,000.05     6,000.05      6,000.05       604.86
U S ATTORNEY FOR IRS                  Priority                  NA            NA           NA            .00          .00
U.S. BANK TRUST NATIONAL ASSOC.       Secured             28,819.00     30,320.48       750.00       750.00           .00
U.S. DEPARTMENT OF EDUCATION          Unsecured            7,905.00     63,358.63    63,358.63      4,390.30          .00
UNITY HEALTH SYSTEMS                  Unsecured              140.00       140.43        140.43          9.76          .00
US ATTORNEY'S OFFICE                  Priority                  NA            NA           NA            .00          .00
US ATTORNEY'S OFFICE                  Priority                  NA            NA           NA            .00          .00
WESTGATE RESORTS                      Secured              6,000.00           NA           NA            .00          .00
WESTGATE RESORTS                      Secured                   NA            NA           NA            .00          .00
WESTGATE VACATION VILLAS              Secured                   NA            NA           NA            .00          .00




Page 3 of 4        Case 2-13-21145-PRW,          Doc 65, Filed 01/10/19, Entered 01/10/19 UST
                                                                                          07:50:24,
                                                                                              Form 101-13-FR-S (9/1/2009)
                                                  Description: , Page 3 of 4
0027-63-EPIEXX-00346252-1333004

                                  UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF NEW YORK


In re: CYNTHIA GREEN                                                                                    Case No.: 1321145

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim              Claim           Claim          Principal        Interest
Name                                       Class              Scheduled          Asserted        Allowed        Paid             Paid
WESTGATE VACATION VILLAS                   Secured                    NA               NA              NA              .00               .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal        Interest
                                                                                                 Allowed        Paid             Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00             .00             .00
     Mortgage Arrearage:                                                                           750.00          750.00             .00
     Debt Secured by Vehicle:                                                                    6,000.05        6,000.05          604.86
     All Other Secured:                                                                          6,756.08        6,756.08        2,762.10
 TOTAL SECURED:                                                                                 13,506.13       13,506.13        3,366.96

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00             .00                .00
     Domestic Support Ongoing:                                                                        .00             .00                .00
     All Other Priority:                                                                         2,951.74        2,951.74                .00
 TOTAL PRIORITY:                                                                                 2,951.74        2,951.74                .00

 GENERAL UNSECURED PAYMENTS:                                                                    75,877.55        5,256.15                .00

 Disbursements:
        Expenses of Administration:                                                            $5,777.02
        Disbursements to Creditors:                                                           $25,080.98
 TOTAL DISBURSEMENTS:                                                                                                          $30,858.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     12/21/2018                                    By:   /s/George M. Reiber
                                                                                 Standing Chapter 13 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 4 of 4        Case 2-13-21145-PRW,              Doc 65, Filed 01/10/19, Entered 01/10/19 UST
                                                                                              07:50:24,
                                                                                                  Form 101-13-FR-S (9/1/2009)
                                                      Description: , Page 4 of 4
